David Newbern, Judge, concurring. The majority opinion might lead readers to conclude this court requires only that evidence of previous misconduct be “relevant” to be admissible. It was not our intent to go that far in Price v. State, 268 Ark. 535, 597 S.W. 2d 598 (1980), which we decided just last week (January 30). I believe that in any case where prior misconduct is at issue, Ark. Stat. Ann. § 28-1001, Rules 404(b) and 403 (1979), should be applied, and the probative value of evidence of previous offenses which is determined to be admissible should be balanced against whatever prejudicial impact the evidence might have. I concur in the result reached by the majority because I believe the evidence in question here, i.e., that of previous sales of marijuana made through “contacts” with suppliers is independently probative that the appellant’s business was that of selling marijuana, and his intent was to sell it to the officers. Thus, one of the exeptions of Rule 404(b) is satisfied as the evidence goes at least to the intent of the accused if not to an overall plan or scheme to commit the offense with which he was charged. Balanced against this probative value, I find the prejudicial impact of the evidence to be outweighed. Chief Judge Wright and Judge Howard join in this concurring opinion.